FILE COPY




                                  No. 07-14-00082-CR


Tarvarus Deandre Stuckey                    §     From the 297th District Court
 Appellant                                          of Tarrant County
                                            §
v.                                                September 22, 2015
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §

                                  J U D G M E N T

      This cause came on to be heard on remand from the Court of Criminal Appeals,

and pursuant to the opinion of the Court dated September 22, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court is modified as set forth in the

opinion and affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo